ORDER

PER CURIAM.
St. Louis County appeals the judgment entered upon the jury’s verdict awarding $750,000 in damages to River Bend Estates Homeowners Association for land taken as part of a St. Louis County highway project. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2014).